Citation Nr: 0842168	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to May 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision in which the RO denied 
entitlement a rating in excess of 10 percent for degenerative 
joint disease of the left knee.  The veteran filed a notice 
of disagreement (NOD) in July 2007; and the RO issued a 
statement of the case (SOC) in October 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2007.  

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In September 2008, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of a higher rating.  Later 
that month, additional medical evidence-consisting of VA 
medical records dated from December 2001 to August 2008-was 
associated with the claims file.  In reviewing the additional 
records, the Board notes that they reflect the veteran's 
continued complaints of bilateral knee pain, the right worse 
than the left, but include no objective findings regarding 
the left knee.  Therefore, the records contain the same 
information concerning the nature and severity of the 
veteran's service-connected disability on appeal that the RO 
has already considered.  Thus, while the evidence was not 
accompanied by a signed waiver of RO consideration of the 
evidence, a remand of this matter for such consideration is 
unnecessary.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's left knee disability is manifested by range 
of motion of -10 to 90 degrees and no joint instability.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimants employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a pre-rating letter to the veteran dated 
in December 2006, the RO fully addressed the notice elements 
for a higher rating.  The letter informed the veteran of what 
information and evidence must be submitted by him and what 
information and evidence would be obtained by VA.  This 
letter also informed the veteran to submit any evidence in 
his possession pertinent to the increased rating claim 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  Further, the December 2006 letter, 
consistent with Dingess/Hartman, generally informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.

In the present appeal, the veteran received adequate Vazquez-
Flores notice by way of December 2006 and September 2008 
letters, and the October 2007 SOC.  Specifically, the 
December 2006 and September 2008 notice letters informed the 
veteran that, in order to support his claim for an increased 
rating, the evidence must show that his left knee disability 
has gotten worse, and the letters specified examples of 
evidence that the veteran should submit to show such 
worsening, including statements from employers regarding how 
his disability affects his ability to work, and statements 
from people who have witnessed how his disability symptoms 
affect him (presumably in daily life).  The Board notes that 
the second "element" of the Vazquez-Flores notice requirement 
does not apply in this case, because the criteria for a 
higher rating under the diagnostic code which the veteran's 
left knee disability is rated can indeed be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of that disability and the effect of that worsening 
on his employment and daily life.  Nonetheless, the October 
2007 SOC and September 2008 letter included the pertinent 
rating criteria.  

To whatever extent that the RO did not otherwise comply with 
the Vazquez-Flores notice requirements, the veteran's Board 
testimony contains extensive discussion about the impact of 
the worsening of his disability on his daily life and why a 
higher rating than that assigned was warranted.  He also 
testified regarding limitation of motion and instability in 
the left knee.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA treatment records, 
and the report of May 2007 VA examination.  Also of record is 
the transcript of the veteran's Board hearing, as well as 
various written statements provided by him.  In September 
2008, the veteran indicated that he had no further 
information or evidence to submit.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).  The following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Historically, in a September 1999 rating decision, the RO 
granted service connection for degenerative joint disease of 
the left knee (as secondary to service-connected right knee 
disability), and assigned an initial noncompensable (0 
percent) rating.  VA medical records show that the veteran 
underwent left knee arthroscopy/debridement on July 9, 1999.  
In April 2000, pursuant to 38 C.F.R. § 4.30, the RO awarded 
the veteran a temporary total rating for postoperative 
convalescence, effective from July 9, 1999 to August 31, 
1999, with resumption of the noncompensable rating on 
September 1, 1999.  In February 2003, the RO increased the 
disability rating for degenerative joint disease of the left 
knee to 10 percent.  The veteran filed a claim for increased 
rating in November 2006.  

The veteran's service-connected left knee disability is rated 
under the provisions of 38 C.F.R. § 4.71a, DCs 5010-5260, 
which is indicative of traumatic arthritis rated on the basis 
of limited flexion.  See 38 C.F.R. § 4.27 (2008).  In 
evaluating the claim, the Board has considered all 
potentially applicable diagnostic criteria and other 
pertinent legal authority.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DCs 5003 and 
5010 (2008).

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires flexion limited to 45 degrees.  A 20 
percent rating requires flexion limited to 30 degrees.  A 30 
percent rating requires flexion limited to 15 degrees.  See 
38 C.F.R. § 4.71a, DC 5260 (2008).

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires extension limited to 10 degrees.  
A 20 percent rating requires extension limited to 15 degrees.  
A 30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a, DC 5261 (2008).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under DCs 5003 
and 5257, cautioning that any such separate rating must be 
based on additional disabling symptomatology.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  The VA General Counsel has further held 
that separate ratings under 38 C.F.R. § 4.71a, DC 5260 
(limitation of flexion of the leg) and DC 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

Under DC 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, DC 5257 (2008).

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

During a May 2007 VA joints examination, the veteran 
complained of left knee pain, stiffness and swelling, and 
reported that he was only able to walk 1/4 mile; however, he 
denied episodes of dislocation or subluxation.  He did report 
having daily episodes of locking.  On examination, the 
veteran walked with a slow limp.  Flexion of the left knee 
was from 0 to 90 degrees, and extension was to "0 to -10 
degrees" with an additional 20 degrees flexion loss on 
repetitive use due to pain.  There was no additional 
extension loss on repetitive use.  The examiner noted 
crepitus, tenderness, and painful movement, but no 
instability in the left knee.  X-rays revealed moderate 
tricompartmental degenerative changes in the knee.  The 
diagnosis was osteoarthritis.  

VA outpatient treatment records show that in July 2007 the 
veteran was seen for a consult regarding surgical repair for 
both knees due to arthritis.  It was indicated that he had to 
pass a cardiac stress test before undergoing any knee 
surgery.  In August 2008, it was noted that the veteran 
expected to have a total right knee replacement in October; 
there was no mention made of the left knee.  

Upon review, the Board finds that the veteran's left knee 
disability is manifested primarily by complaints of pain with 
x-ray findings of osteoarthritis and objective evidence of 
pain on motion.  Extension was to "-10" degrees on VA 
examination in May 2007 with no finding that it was 
additionally limited on repetitive use due to pain.  
Therefore, even considering the DeLuca factors, the medical 
evidence has not shown the left knee disability to have been 
so disabling so as to actually or effectively result in 
extension limited to at least 15 degrees-the requirement for 
the next higher 20 percent rating under DC 5261. 

Likewise, the May 2007 VA examination revealed that flexion 
of the veteran's left knee is limited to no less than 70 
degrees (when the additional 20 degree flexion loss is taken 
into consideration), warranting no more than a noncompensable 
rating under DC.  At no time during the period in question 
has flexion approached the 30 degrees required for a 20 
percent rating under DC 5260.  This evidence also provides no 
basis for assignment of separate ratings for limited glexion 
and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

Moreover, although the veteran has complained of instability, 
there is no objective medical evidence of instability or 
recurrent subluxation, to warrant a separate rating under DC 
5257.  Thus, in light of the medical evidence, the record 
also does not support assignment of a separate compensable 
rating for the knee on the basis of arthritis and 
instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Board further points out that no other diagnostic code 
provides a basis for assignment of a rating in excess of 10 
percent for the left knee.  Disabilities of the knee and leg 
are rated under 38 C.F.R. § 4.71a, DCs 5256-5263; however, 
several of these diagnostic codes are simply not applicable 
to the veteran's service-connected knee disability.  It is 
neither contended nor shown that the veteran's service-
connected left knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, the is no basis for evaluation of the 
disability under DCs 5256, 5258, 5259, 5262, or 5263.  See 38 
C.F.R. § 4.71a.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for the left knee under any applicable rating criteria.  As 
such, there also is no basis for staged rating of the 
disability, pursuant to Hart, and the claim for higher rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


